DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 2-9, 11-12 and 15-23 are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 2, including generating, by the server, a viewing detection event indicating the viewing event is associated with the media system, the viewing detection event indicating an occurrence of the viewing event; sending, by the server, a message including at least one pixel to the media system in response to receiving information indicating content associated with a contextual application is displayed by the media system, the contextual application being associated with the particular video segment. Inter alia, independent claims 15 and 21 are allowable for similar reasons.
The closest prior art (Navin, USPPGPubN 20180227646) teaches determining that the content currently being displayed on the television is associated with a motion -video advertisement through an automatic content recognition algorithm applied to the television, [0009] wherein the web browser 202 to send a request to the ad exchange 726 or the SSP 724 wherein the iframe tag/tracking pixel causes the web browser 202 to download a web page from the ad exchange 726 containing one or more HTML tags that cause the web browser 202 to send a request to an advertisement targeting server 150, [0088]-[0093], Fig. 7b. The reference of George (USPPGPubN 20180227646) teaches a request for data from web analytics server 214 such that execution of webpage code 224 at browser 212 causes browser 212 to generate a corresponding request (e.g., a web-beacon request) 230 for the data to web analytics server 214 wherein request 230 from client device 204 may be forwarded from server 214 to database 216 for storage, C 12:L53-67-C 13: L-20, Fig. 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Contact Information
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 4, 2021